Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-22-00100-CV

                        IN THE INTEREST OF B.Z.B AND B.Z.H., Children

                       From the 408th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2018EM507605
                              Honorable Eric J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: April 27, 2022

DISMISSED FOR WANT OF JURISDICTION

           In an appeal filed on February 17, 2022, Appellant stated their intention to appeal the trial

court’s January 18, 2022 judgment. Subsequently, the trial court clerk notified this court that no

such order exists.

           Generally, “an appeal may be taken only from a final judgment. A judgment is final for

purposes of appeal if it disposes of all pending parties and claims in the record, except as necessary

to carry out the decree.” Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). But “[t]he

intent to finally dispose of the case must be unequivocally expressed in the words of the order

itself.” Id. at 200.

           On February 28, 2022, we ordered Appellant to show cause in writing by March 10, 2022,

why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a). We
                                                                                  04-22-00100-CV


warned Appellant that if they did not timely provide written proof as ordered, their appeal would

be dismissed. See id. To date, we have received no response.

       Therefore, we dismiss this appeal for want of jurisdiction. The court reporter’s notice of

late record is moot.

                                                PER CURIAM




                                              -2-